In a child protective proceeding pursuant to Family Court Act article 10, the father appeals (1) from a decision of the Family Court, Kings County (Segal, J.), dated June 15, 2000, and (2), as limited by his brief, from so much of an order of the same court, also dated June 15, 2000, as limited him to supervised visitation with the child Ksama G. and directed him to complete a sex offender treatment program.
Ordered that the appeal from the decision (see, Family Ct Act § 1112 [a]) is dismissed, without costs or disbursements, as that decision was superseded by the order dated June 15, 2000; and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly limited the father to supervised visitation with the child Ksama G. Contrary to the father’s contention, his course of therapy with a psychiatrist was not an acceptable alternative to his completion of a sex offender treatment program, particularly in light of his denial of sexual abuse (see, Matter of Dutchess County Dept. of Social Servs. [Tina D.] v Kenneth D., 213 AD2d 714), and the psychiatrist’s concession that the course of treatment could not be considered to be sex offender treatment. Luciano, J. P., Townes, Crane and Prudenti, JJ., concur.